Opinión disidente emitida por el
Juez Asociado Señor Hernández Denton.
Examinada la transcripción de la evidencia de la vista en su fondo en el caso de epígrafe, y convencidos de que el Tribunal Superior realizó una correcta apreciación de la prueba, disentimos de la opinión del Tribunal. En ausencia de pasión, prejuicio, *507parcialidad o error manifiesto, tanto al evaluar como al aquilatar la prueba presentada ante el tribunal a quo, procedía que confirmáramos su dictamen el cual desestimó la demanda. Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721 (1984); Sánchez Rodriguez v. López Jiménez, 116 D.P.R. 172 (1985).
Surge de la transcripción que hubo dos (2) versiones conflic-tivas y que, después de dirimir credibilidad, el Tribunal Superior creyó la versión expuesta por el demandante. En sus determina-ciones, el foro de instancia expresamente concluyó que no le mereció credibilidad alguna el testimonio prestado por el agente Rosa Serrano y que éste decidió sacar el revólver de una bolsa para colocarlo en la cintura. Sentencia, pág. 5. Evaluados los testimonios tanto de la parte demandante como del policía, el tribunal concluyó que la negligencia del agente Rosa no era imputable al Estado porque, cuando ocurrieron los hechos, el policía no estaba actuando en beneficio del Estado:
En el caso ante nos, el policía Rosa Serrano no estaba realizando gestiones en beneficio de su patrono. El estaba actuando a base de un móvil puramente personal. No hubo prueba, que mereciera nuestra credibilidad, para concluir que el agente entendía [que] estaba protegiendo los intereses sociales de la comunidad. Tampoco hubo la más mínima prueba de que hubiese surgido algún problema que justificase la intervención del señor Rosa Serrano en su carácter .de oficial de la policía. Bajo estas circunstancias no podemos imponer responsabilidad al Estado Libre Asociado, mucho más aún, cuando no se ha traído prueba alguna sobre negligencia de éste como patrono, al faltar a un deber de adiestramiento o vigilancia de los empleados. Sentencia, pág. 7.
La transcripción de la prueba lo que realmente revela es que el día de los sucesos el agente Rosa Serrano terminó su turno de trabajo a las 8:00 de la noche y se fue con unos amigos a jugar dominó. Alrededor de la medianoche se fueron a comer al restaurante “La Tasqueña”. Allí se sentaron en una mesa y conversaron. Mientras estuvo en el lugar, el único incidente que ocurrió fue el disparo accidental de su revólver. El foro de instancia no le creyó respecto a que había un sospechoso en el lugar. De la transcripción no se desprende que hubiese ningún *508motivo fundado para que el agente tuviese que hacer uso de su arma de fuego o que él expresa o implícitamente estuviera en funciones de su trabajo. Su presencia en el lugar no era con propósitos investigativos y en ningún momento tuvo que interve-nir para evitar la comisión de un acto delictivo.
De hecho, de la transcripción no se desprende que al ocurrir el accidente el agente se identificara y auxiliara al herido. Todo lo contrario, esperó unos momentos, recogió el arma de fuego y, para evitar problemas, se fue del lugar. Véase T.E., pág. 14. No podemos refrendar la tesis de la opinión del Tribunal, pág. 506, de que en este caso se estableció “suficiente nexo jurídico entre la actuación negligente del policía y los intereses del Estado por razón del ejercicio de funciones expresas o implícitas”.
En ausencia de una explicación adecuadamente fundamentada de cuáles son “las funciones expresas o implícitas” que en este caso establecen el nexo jurídico entre la actuación del agente y los intereses del Estado, nos preocupa que el efecto real de esta decisión sea imponerle al Estado responsabilidad absoluta en todas las situaciones en que un policía utilice su arma de regla-mento. La opinión mayoritaria adolece de criterios que faciliten la adjudicación de las múltiples situaciones en que un policía, fuera de su horario de trabajo, pueda utilizar negligentemente su arma de reglamento. Por último, al no definir las funciones “expresas o implícitas” que activan la norma, la decisión no establece unas directrices que le permitan al Estado elaborar una nueva regla-mentación sobre el uso apropiado del arma de reglamento a la luz de la normativa adoptada por este Tribunal.
Por las razones expuestas anteriormente, disentimos.